Citation Nr: 1708596	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  16-33 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for residuals of a right heel injury (claimed as residuals of a right calcaneal fracture).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel



INTRODUCTION

The Veteran served in the Army from September 1963 to August 1965.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The case came to the Board from the Cheyenne, Wyoming RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran has the residuals of a right heel injury that is as likely as not related to his active military service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for the residuals of a right heel injury have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  
 
To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

If a preponderance of the evidence supports a claim, or if a claim is in relative equipoise, the claimant shall prevail.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  If a preponderance of the evidence is against a claim, it will be denied.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).  If there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt goes to the claimant.  Gilbert, 1 Vet. App. at 53-54.  

Here, with resolution of reasonable doubt in the Veteran's favor, all three elements to establish service connection have been satisfied.  See 38 C.F.R. §§ 3.102, 3.303 (2016).  

First, the evidence demonstrates that the Veteran has current diagnosis of a disability in his right heel.  See February 2014 Podiatrist Note  The Veteran reports that the pain in the foot has not been eliminated completely as of February 2017.  See February 2017 Veteran's Statement. 

Second, the record establishes that the Veteran injured his right heel during his service.  The Veteran's Service Treatment Records (STRs) show that the Veteran had an accident and injured both right and left heels when he was twelve years old.  See, e.g., May 1963 STR.  Also of record is an incident where the Veteran re-injured his right heel when he jumped off a tank during his service.  May 1965 STR.  He was examined and treated for his injury shortly after the incident.  Id.  Moreover, it is noted in the STR that the Veteran experienced tenderness on his right foot when bearing body weight after the incident.  July 1965 STR.  

Lastly, the preponderance of the evidence weighs in favor of finding that the Veteran's current right heel disability is as likely as not etiologically related to his injury during the service. 

Two theories of etiology for his plantar fasciitis have been suggested by VA doctors.  On the one hand, the Veteran's treating podiatrist at Grand Junction VAMC states that the Veteran's right foot has an increased bursal projection, as well as irregular cortices of calcaneal tuberosity and lateral wall and that this is a typical sign of healed injury, affecting attachment of plantar fascia.  May 2015 Podiatrist Letter.  On the other hand, the examiner in a March 2015 VA examination attributes the Veteran's plantar fasciitis to his acquired pes cavus because it is the most common cause in the general population; the examiner provides no opinion about a possible cause for the acquired pes cavus in the report.  March 2015 VA Examination Report.  

The Veteran's claims file contains numerous treatment records demonstrating that the VA podiatrist has treated the Veteran since 2013 with his heel disability and that she is quite familiar with both medical history and conditions of the Veteran's feet.  During the course of the treatment, the podiatrist also examined x rays and MRIs, necessary for her to suggest treatment plans for his plantar fasciitis.  In contrast, as the Veteran reported in his statement, the March 2015 examiner's interview was very brief, primarily consisting of verbal questions and answers, and that the examiner touched his heel only once.  May 2015 Veteran's Statement.  

Considering the Veteran's claims file in its entirety, the Board finds that the evidence is at least in equipoise as to whether the Veteran's right heel pathology is related to his in-service heel injury.  Therefore, resolving reasonable doubt in his favor, the Board finds that service connection for the residuals of a right heel injury is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).



ORDER

Service connection for the residuals of a right heel injury, (claimed as residuals of a calcaneal fracture) is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


